Gilfillan, C. J.
From the findings of the court below, it appears that the plaintiff’s judgment was recovered upon an indebtedness which accrued prior to the conveyance by Hinman to Manley which is sought to be set aside in this action, as made with intent to defraud plaintiff; so that, if it was made with that intent, it must be set aside. The court, in effect, finds against the allegation in the complaint that such conveyance was made with intent to defraud; and if that finding stands, plaintiff cannot recover. But the finding is wholly unauthorized by the evidence. The evidence given for plaintiff is explicit — and no attempt was made to contradict it— that Hinman made’the conveyance of the real estate, and also transferred all his personal property of every description, to Manley, on the same day, and upon the same consideration. The defendants introduced the bill of sale of the personal property, and it was the only evidence offered by defendants *201•to show the character of the conveyance. This bill of sale purports to have been made in consideration of the covenants therein contained, on the part of Manley, of one dollar in hand paid by Manley, “and for divers other good causes and • considerations.” The covenants mentioned are “that he, the said Albert Manley, his heirs, executors, administrators and assigns, shall and will, at his and their cost, charges, and • expense, maintain and keep the said William Hinman, the remainder of his life, with good and sufficient meat, drink, washing, lodging and clothing, at his, the said Manley’s, own • dwelling-house.” Two witnesses swore to the admissions of Manley, made under oath — and there was no attempt to contradict them — that the only consideration for the conveyance of the land, and -transfer of the personal property, was the one dollar and the covenant to support. The value of the property was over two thousand dollars. No attempt was made to show that Hinman had any other real estate, or anything left which his creditors could reach. An execution on plaintiff’s judgment was issued to the county where Hinman resided, .and returned no property found. Hinman was a brother-in-law of Manley, and, at the time of the conveyance, was an inmate of his family. The case is one, then, of a party who, .being in debt, transfers to a relative all his personal property, and all his real estate which can he reached by execution issued to the county where he lives, upon the nominal consideration of one dollar, and the actual consideration of a promise to support him while he lives. By such transaction he .attempts to place the property beyond the reach of creditors, .and to secure the consideration to his own use, so that shall .also he beyond their reach. It is, in the absence of proof of •other property left to satisfy creditors, a clear prima-facie case of an intent to defraud creditors — one which requires strong evidence to overcome; and the defendants made no effort to overcome it. It was of such a character as to bear on its face notice of the intent with which the transfers were made, so that Manley is chargeable with such notice.
*202After this action was commenced, the judgment of the plaintiff was vacated by the court in which it was rendered, but,, before the trial of this action, the order vacating it was reversed by this court, * so that, at the time of the trial, the judgment stood as though the order had not been made, and the-case was no way affected by it.
Judgment reversed, and new trial ordered.

 Henry v. Hinman, 21 Minn. 378. [Reporter.